Citation Nr: 1133975	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-15 324	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before the Board in August 2008.  The Board remanded the Veteran's claim for additional development in January 2010.


FINDING OF FACT

The Veteran has PTSD that is attributable to military service.  


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claims that he has PTSD as a result of two personal assaults which occurred while he was on active duty.  He reported that he was attacked with a guitar by a fellow soldier while he was sleeping while serving in Germany.  He indicated that he was hospitalized for three days following the assault.  He also stated that a superior officer twisted his arm behind his back because he refused to say something he did not want to say and his arm was injured in the process.  

The Veteran's service medical records do not show treatment for an assault or for an injury to the arm.  The Veteran underwent a psychiatric evaluation in August 1968.  The Veteran was noted to have been referred for the evaluation because his commanding officer felt that his potential was poor, his appearance was sloppy, and he had a complete disregard for authority.  Mental status evaluation was within normal limits and no specific psychiatric diagnoses were rendered.  The Veteran expressed motivation to complete his military duty.  The Veteran's June 1969 separation examination revealed a normal psychiatric evaluation and the Veteran denied depression or excessive worry and nervous trouble of any sort on a June 1969 report of medical history form prepared in conjunction with the separation examination.  

The Veteran's service separation form show that his military occupation specialty was a supply clerk.  The Veteran's service personnel records show that he received three Article 15 disciplinary proceedings while on active duty.  In November 1967, the Veteran received an Article 15 for going absent without leave (AWOL); in August 1968 he received an Article 15 for being disrespectful toward a non-commissioned officer; and in December 1968 he received an Article 15 for being disrespectful toward a senior commissioned officer.  The Veteran also received one summary court martial in May 1969 for showing disrespect to a First Lieutenant.   

VA outpatient treatment reports dated from September 1985 to July 2006 show diagnoses of adjustment disorder with mixed emotions, adjustment disorder with anxious mood, and intermittent explosive disorder in 1985; depression in 2004; and PTSD in August 2005.  

The Veteran's treating nurse practitioner at VA submitted a statement received in July 2006 and indicated that the Veteran experienced a threat of personal injury when his superior officer twisted his arm behind his back in service and he experienced sudden and intense fear when he was assaulted by a fellow serviceman while sleeping.  The nurse practitioner noted that the Veteran experienced disturbing dreams of both events; had problems with trust and was suspicious of others; and had irritability, outbursts of anger, difficulty concentrating, and was hypervigilant.  The nurse practitioner concluded that the Veteran's symptoms had been ongoing since his discharge in 1969.  

At a hearing before the Board in August 2008, the Veteran testified that while he was serving in Germany he was assaulted in his sleep by a fellow soldier who was drunk and mistook the Veteran for another soldier who owed him money.  He stated that he was diagnosed with PTSD four or five years prior to the hearing.  The Veteran spouse testified that the Veteran's PTSD symptoms included irritability, a short attention span, a bad temper, and anxiety issues.  The Veteran testified that he started having flashbacks of his assault in the 1970s.  

At a July 2010 VA psychiatric examination, the Veteran was diagnosed with intermittent explosive disorder, PTSD, and major depressive disorder.  Following a thorough review of the claims file and clinical interview with the Veteran, the examiner indicated that the Veteran's claimed in-service assault by another soldier was consistent with the Veteran's medical record.  The examiner noted that the Veteran's behavioral disposition after the trauma was consistent with an individual who may have experienced a personal assault.  The examiner stated that it was reasonable that the assault by a fellow soldier could cause symptoms of PTSD because the Veteran was sleeping at the time, felt very vulnerable and helpless during the attack, and feared severe bodily injury.  The examiner noted that it was unlikely that the second reported stressor of his superior twisting his arm would elicit a traumatic response in terms of producing the PTSD symptoms that the Veteran was experiencing.  The examiner stated that the diagnostic criterion for PTSD were met and there was a link between the Veteran's current sleep disturbances and feelings of paranoia and the traumatic incident involving the assault by another serviceman.  The examiner reported that the Veteran did not have nightmares prior to the trauma and had accurately and consistently reported symptoms that were consistent with a traumatic response to the incident.  The examiner opined that intermittent explosive disorder and major depressive disorder were at least at likely as not related to the Veteran's active duty.  The examiner noted that the Veteran reported difficulty with anger and depressed mood prior to entering service.  The examiner stated that the Veteran had significant traumas while growing up but there was no clear evidence that the Veteran had PTSD prior to entering service.  The examiner believed it was likely that the Veteran had PTSD prior to his entry to service, based on the Veteran's records and his report.  However, the examiner concluded that was likely that the Veteran's trauma in service exacerbated his PTSD symptoms beyond their natural progression.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010).

Considering all the evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  The Board finds that the evidence shows a diagnosis of PTSD which meets the pertinent criteria.  The Board is cognizant that the Veteran's claimed stressor involving an assault by a fellow soldier has not been clearly verified.  However, the claimed stressor has been sufficiently corroborated by the evidence of record to place the issue into equipoise.  The July 2010 VA examiner indicated that the Veteran met the criteria for PTSD and based the diagnosis on the claimed assault the Veteran reported having incurred while serving in Germany.  That examiner noted that it was reasonable that the assault by a fellow soldier could cause symptoms of PTSD because the Veteran was sleeping at the time, felt very vulnerable and helpless during the attack, and feared severe bodily injury.  The examiner reported that the Veteran did not have nightmares prior to that trauma and had accurately and consistently reported symptoms that were consistent with a traumatic response to the incident.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The July 2010 VA examiner concluded that the diagnostic criterion for PTSD were met and there was a link between the Veteran's current sleep disturbances and feelings of paranoia and the traumatic incident involving the assault by another soldier.

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has PTSD as a result of an incident during his military service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


